DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lys et al. (US 2017/0227635).
	Regarding claims 7, 1, and 6, Lys discloses a radar and a processing method in the radar embedded in a flying device (Fig. 1 see radar 12 installed in an aircraft 10), the radar comprising a transceiver antenna including a plurality of radiating elements distributed over a surface and configured to transmit and receive an electromagnetic wave (paragraph [0048]), the method comprising:
	transmitting an electromagnetic wave from the antenna and receiving an electromagnetic wave by the antenna (paragraphs [0038], [0048] see transmitting and receiving radio wave toward a target surface S);
	wherein the method comprises the following implemented by an electronic gain control unit of the radar (paragraphs [0044], [0069]):
	feedback controlling, through an adjustment loop, the antenna gain in transmission and/or reception by turning on or off radiating elements of the plurality of radiating elements, in order to keep the reception level of the electromagnetic waves below a determined threshold below the saturation zone of the radar (paragraphs [0064], [0084], [0088]; e.g., The various power supply points of the corresponding first and second arrays of radiating elements of FIG. 3, as well as activation elements, for example switches, make it possible to control the activation and deactivation of the various arrays of radiating elements) and (paragraph [0049] see select an antenna aperture value corresponding to reception zones).
	Regarding claim 4, Lys disclose the radar according to claim 1, wherein the gain control unit is further configured to modify the gain according to at least one operation among a nonzero power modification command emitted by each radiating element and a command to turn on or off at least some of the radiating elements (paragraphs [0025], [0029], [0084] see activate/deactivate of the various arrays of radiating elements).
	Regarding claim 5, Lys disclose the radar according to claim 1, further comprising: a compensating module configured to attenuate the amplitude of a received electromagnetic wave based on the distance traveled to the surface by the electromagnetic wave, the compensating module being configured to perform this attenuation on digital samples of the received electromagnetic waves based on the distance and/or to perform the attenuation by a command to turn on or off at least some of the radiating elements determined based on the distance (paragraphs [0038], [0050], [0093]).
Claim 10 is drawn to a computer program comprising code means for generating steps of claim 7.  Therefore, the same rationale applied to claim 7 applies. In addition, Lys inherently discloses a computer program product, i.e., given that Lys discloses a process, the process would be implemented by a processor that requires a computer program product, e.g., a RAM, to function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lys in view of Iwasa et al. (US 2019/0285738).
	Regarding claims 3 and 9, Lys discloses the radar and the method according to claims 1 and 7, fails to specifically disclose the gain control unit is further configured, in the adjustment loop, to adjust the gain according to a function calculating the gain value based on at least each value of the set of value(s), the function being a decreasing function of the value when the value is the height and an increasing function of the value when the value is the incidence angle.
	However, Iwasa discloses the gain control unit is further configured, in the adjustment loop, to adjust the gain according to a function calculating the gain value based on at least each value of the set of value(s) (paragraphs [0058], [0062], [0135]),
	the function being a decreasing function of the value when the value is the height and an increasing function of the value when the value is the incidence angle (paragraphs [0103], [0145], [0161]).
	Therefore, taking the teachings of Lys in combination of Iwasa as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to 
to adjust the gain according to a function calculating the gain value based on at least each value of the set of value(s), the function being a decreasing function of the value when the value is the height and an increasing function of the value when the value is the incidence angle for advantages of in that the effective aperture length of the array antenna can be increased with a small number of elements (Iwasa: paragraph [0004]).
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648